UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 26, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-209 BASSETT FURNITURE INDUSTRIES, INCORPORATED (Exact name of Registrant as specified in its charter) Virginia 54-0135270 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 3525 Fairystone Park Highway Bassett, Virginia 24055 (Address of principal executive offices) (Zip Code) (276) 629-6000 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large Accelerated Filer oAccelerated FileroNon-accelerated Filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo At March 31, 2011, 11,582,941 shares of common stock of the Registrant were outstanding. 1 of 38 BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES TABLE OF CONTENTS ITEM PAGE PART I - FINANCIAL INFORMATION 1. Condensed Consolidated Financial Statements as of February 26, 2011 (unaudited) and November 27, 2010 and for the periods ended February 26, 2011 (unaudited) and February 27, 2010 (unaudited) Condensed Consolidated Statements of Operations and Retained Earnings 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 3. Quantitative and Qualitative Disclosures About Market Risk 34 4. Controls and Procedures 34 PART II - OTHER INFORMATION 1. Legal Proceedings 36 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 3. Defaults Upon Senior Securities 36 6. Exhibits 36 2 of 38 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND RETAINED EARNINGS FOR THE PERIODS ENDED FEBRUARY 26, 2, 2010 – UNAUDITED (In thousands except per share data) Quarter Ended February 26, 2011 February 27, 2010 Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses excluding bad debt and notes receivable valuation charges Bad debt and notes receivable valuation charges Restructuring and asset impairment charges - Lease exit costs - Loss from operations ) ) Other income (loss), net ) Loss before income taxes ) ) Income tax expense ) ) Net loss $ ) $ ) Retained earnings-beginning of period Retained earnings-end of period $ $ Basic and diluted loss per share $ ) $ ) The accompanying notes to condensed consolidated financial statements are an integral part of the condensed consolidated financial statements. 3 of 38 PART I – FINANCIAL INFORMATION – CONTINUED ITEM 1. FINANCIAL STATEMENTS BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS FEBRUARY 26, 2, 2010 (In thousands) Assets (Unaudited) February 26, 2011 November 27, 2010 Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Other current assets Total current assets Property and equipment Cost Less accumulated depreciation Property and equipment, net Investments Retail real estate Notes receivable, net Other Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ $ Accrued compensation and benefits Customer deposits Other accrued liabilities Current portion of real estate notes payable Total current liabilities Long-term liabilities Post employment benefit obligations Real estate notes payable Distributions in excess of affiliate earnings Other long-term liabilities Stockholders’ equity Common stock Retained earnings Additional paid-in-capital Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ The accompanying notes to condensed consolidated financial statements are an integral part of the condensed consolidated financial statements. 4 of 38 PART I – FINANCIAL INFORMATION – CONTINUED ITEM 1. FINANCIAL STATEMENTS BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE PERIODS ENDED FEBRUARY 26, 2, 2010 – UNAUDITED (In thousands) Three Months Ended February 26, 2011 February 27, 2010 Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Equity in undistributed income of investments and unconsolidated affiliated companies ) ) Provision for restructuring and asset impairment charges - Lease exit costs - Provision for lease and loan guarantees Bad debt and notes receivable valuation charges Gain on mortgage settlement ) - Realized income from investments ) ) Other, net Changes in operating assets and liabilities Accounts receivable Inventories Other current assets Accounts payable and accrued liabilities ) ) Net cash provided by (used in) operating activities ) Investing activities: Purchases of property, equipment and real estate ) ) Proceeds from sales of property and equipment 26 8 Acquisition of retail licensee stores, net of cash acquired - ) Proceeds from sales of investments Purchases of investments ) ) Net cash received on licensee notes 40 Net cash used in investing activities ) ) Financing activities: Repayments of real estate notes payable ) ) Issuance of common stock 35 32 Payments on other notes ) ) Net cash used in financing activities ) ) Change in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ The accompanying notes to condensed consolidated financial statements are an integral part of the condensed consolidated financial statements. 5 of 38 PART I-FINANCIAL INFORMATION-CONTINUED BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS-UNAUDITED FEBRUARY 26, 2011 (Dollars in thousands except share and per share data) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and footnotes required by accounting principles generally accepted in the United States (“GAAP”) for complete financial statements. In our opinion, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. The condensed consolidated financial statements include the accounts of Bassett Furniture Industries, Incorporated (“Bassett”, “we”, “our”, or the “Company”) and our majority owned subsidiaries of which we have operating control. The equity method of accounting is used for our investments in affiliated companies in which we exercise significant influence but do not maintain control. For comparative purposes, certain amounts in the 2010 financial statements have been reclassified to conform to the 2011 presentation. References to “ASC” included hereinafter refer to the Accounting Standards Codification established by the Financial Accounting Standards Board as the source of authoritative GAAP. 2. Interim Financial Presentation All intercompany accounts and transactions have been eliminated in the condensed consolidated financial statements. The results of operations for the three months ended February 26, 2011 are not necessarily indicative of results for the fiscal year. These interim condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying notes included in our Annual Report on Form 10-K for the year ended November 27, 2010. We calculate an anticipated effective tax rate for the year based on our annual estimates of pretax income or loss and use that effective tax rate to record our year-to-date income tax provision.Any change in annual projections of pretax income or loss could have a significant impact on our effective tax rate for the respective quarter.During the fourth quarter of 2008, we established a valuation allowance against substantially all of our deferred tax assets as we were in a cumulative loss position for the preceding three years, which is considered significant negative evidence as to whether our deferred tax assets will be realized.For the three months ended February 26, 2011 and February 27, 2010, no tax benefits on the losses generated were recorded since we remained in a cumulative loss position. The tax expense for the three months ended February 26, 2011 and February 27, 2010 represents the accrual of income taxes to be paid in certain states and the accrual of penalties and interest associated with certain unrecognized tax benefits. 6 of 38 PART I-FINANCIAL INFORMATION-CONTINUED BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS-UNAUDITED FEBRUARY 26, 2011 (Dollars in thousands except share and per share data) 3. Revenue Recognition Revenue is recognized when the risks and rewards of ownership and title to the product have transferred to the buyer. This occurs upon the shipment of goods to independent dealers or, in the case of Company-owned retail stores, upon delivery to the customer. Staff Accounting Bulletin No. 104, Revenue Recognition (“SAB 104”) outlines the four basic criteria for recognizing revenue as follows: (1) persuasive evidence of an arrangement exists, (2) delivery has occurred or services have been rendered, (3) the seller’s price to the buyer is fixed or determinable, and (4) collectibility is reasonably assured. SAB 104 further asserts that if collectibility of all or a portion of the revenue is not reasonably assured, revenue recognition should be deferred until payment is received.Currently, there are three dealers from whom revenue is being recognized on a cost recovery basis. The following table details the total revenue and cost deferred for each period presented: Quarter ended February 26, 2011 February 27, 2010 Revenue deferred $ $ Cost deferred The cumulative amount of deferred gross profit is carried in the accompanying balance sheets as a reduction of gross accounts receivable until payment is received.The reduction of gross accounts receivable related to deferred gross profit was $672 and $494 at February 26, 2011 and November 27, 2010, respectively. 4. Accounts Receivable Accounts receivable consists of the following: February 26, 2011 November 27, 2010 Gross accounts receivable $ $ Allowance for doubtful accounts ) ) Net accounts receivable $ $ Activity in the allowance for doubtful accounts was as follows: Balance, November 27, 2010 $ Additions charged to expense Write-offs and other deductions ) Balance, February 26, 2011 $ Additions to the reserve charged to expense include $1,812 of bad debt charges recognized in the settlement of receivables owed by a licensee acquired during the three months ended February 26, 2011 (see Note 10).Substantially all of the write-offs and other deductions during the three months ended February 26, 2011 related to the acquired licensee. We believe that the carrying value of our net accounts receivable approximates fair value. The inputs into these fair value estimates reflect our market assumptions and are not observable.Consequently, the inputs are considered to be Level 3 as specified in the fair value hierarchy in ASC Topic 820, Fair Value Measurements and Disclosures.See Note 14. 7 of 38 PART I-FINANCIAL INFORMATION-CONTINUED BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS-UNAUDITED FEBRUARY 26, 2011 (Dollars in thousands except share and per share data) 5. Inventories Inventories are valued at the lower of cost or market. Cost is determined for domestic furniture inventories using the last-in, first-out (LIFO) method. The costs for imported inventories are determined using the first-in, first-out (FIFO) method. Inventories were comprised of the following: February 26, 2011 November 27, 2010 Wholesale finished goods $ $ Work in process Raw materials and supplies Retail merchandise Total inventories on first-in, first-out method LIFO adjustment ) ) Reserve for excess and obsolete inventory ) ) $ $ We estimate an inventory reserve for excess quantities and obsolete items based on specific identification and historical write-offs, taking into account future demand, market conditions and the respective valuations at LIFO.The need for these reserves is primarily driven by the normal product life cycle.As products mature and sales volumes decline, we rationalize our product offerings to respond to consumer tastes and keep our product lines fresh.If actual demand or market conditions in the future are less favorable than those estimated, additional inventory write-downs may be required. In determining reserves, we calculate separate reserves on our wholesale and retail inventories.Our wholesale inventories tend to carry the majority of the reserves for excess quantities and obsolete inventory due to the nature of our distribution model. These wholesale reserves primarily represent design and/or style obsolescence. Typically, product is not shipped to our retail warehouses until a consumer has ordered and paid a deposit for the product. We do not typically hold retail inventory for stock purposes. Consequently, floor sample inventory and inventory for delivery to customers account for the majority of our inventory at retail.Retail reserves are based on accessory and clearance floor sample inventory in our stores and any inventory that is not associated with a specific customer order in our retail warehouses. Activity in the reserves for excess quantities and obsolete inventory by segment are as follows: Wholesale Segment Retail Segment Total Balance, November 27, 2010 $ $ $ Additions charged to expense 83 Write-offs ) ) ) Balance, February 26, 2011 $ $ $ Our estimates and assumptions have been reasonably accurate in the past. We have not made any significant changes to our methodology for determining inventory reserves in 2011 and do not anticipate that our methodology is reasonably likely to change in the future. A plus or minus 10% change in our inventory reserves would not have been material to our financial statements for the periods presented. 8 of 38 PART I-FINANCIAL INFORMATION-CONTINUED BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS-UNAUDITED FEBRUARY 26, 2011 (Dollars in thousands except share and per share data) 6. Notes Receivable Our notes receivable consist of the following: February 26, 2011 November 27, 2010 Notes receivable $ $ Allowance for doubtful accounts and discounts on notes receivable ) ) Notes receivable, net Less: current portion of notes receivable ) ) Long term notes receivable $ $ Our notes receivable, which bear interest at rates ranging from 2% to 6%, consist primarily of amounts due from our licensees from loans made by the Company to help licensees fund their operations.Approximately 39% and 61% of our notes receivable represent conversions of past due accounts receivable at February 26, 2011 and November 27, 2010, respectively.At the inception of the note receivable, we determine whether the note bears a market rate of interest. A discount on the note is recorded if we determine that the note bears an interest rate below the market rate.We amortize the related note discount over the contractual term of the note and cease amortizing the discount to interest income when the present value of expected future cash flows is less than the carrying value of the note.Interest income on the notes receivable, which is included in other income (loss), net, was as follows: Quarter ended February 26, 2011 February 27, 2010 Interest income $ 41 $ The initial carrying value of the notes receivable is determined using present value techniques which consider the fair market rate of interest based on the licensee’s risk profile and estimated cash flows to be received. The estimated fair value of our notes receivable portfolio was $5,306 at February 26, 2011 and $8,212 at November 27, 2010.The inputs into these fair value calculations reflect our market assumptions and are not observable.Consequently, the inputs are considered to be Level 3 as specified in the fair value hierarchy in ASC Topic 820, Fair Value Measurements and Disclosures.See Note 14. Substantially all of our notes receivable comprise a single portfolio segment of financing receivables consisting of notes receivable from current and former licensees. These notes receivable are evaluated in three classes – those due from current licensees, those due from former licensees which are secured by real estate, and those due from former licensees which are unsecured. On a quarterly basiswe examine these notes receivable for evidence of impairment. With respect to current licensees,we consider factors such as licensee capitalization, projected operating performance, the viability of the market in which the licensee operates and the licensee’s operating history, including our cash receipts from the licensee, licensee sales and any underlying collateral.Our evaluation of former licensees is primarily based upon payment history and an evaluation of the underlying collateral. After considering these factors, should we believe that all or a portion of the expected cash flows attributable to the note receivable will not be received, we record an impairment charge on the note by estimating future cash flows and discounting them at the effective interest rate.Any difference between the estimated discounted cash flows and the carrying value of the note is recorded as an increase to the allowance for doubtful accounts.Notes receivable are charged off if they are deemed to be uncollectible with no recoverable collateral value. 9 of 38 PART I-FINANCIAL INFORMATION-CONTINUED BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS-UNAUDITED FEBRUARY 26, 2011 (Dollars in thousands except share and per share data) These notes receivable, as well as our accounts receivable, are generally secured by the filing of security statements in accordance with the Uniform Commercial Code and/or real estate owned by the maker of the note and in some cases, personal guarantees by our licensees. Activity in the allowance for doubtful accounts and discounts was as follows: Balance, November 27, 2010 $ Additions charged to expense Write-offs and other deductions Amortization of discounts Balance, February 26, 2011 $ Additions charged to expense for the three months ended February 26, 2011 include $663 related to the settlement of notes receivable due from the licensee acquired during the first quarter of 2011 (see Note 10), and $854 related to notes receivable owed by dealers whose licenses were terminated during the quarter. Our investment in notes receivable and related allowances, disaggregated by class,is as follows at February 26, 2011: Allowance for Gross Doubtful Accounts Notes Receivable Notes Receivable and Discounts Net Due from current licensees $ $ ) $ Due from former licencess: Securedby real estate ) Unsecured ) Other notes 70 - 70 Balance at February 26, 2011 $ $ ) $ Of the notes receivable shown above by class, included therein are impaired notes and related allowances as of February 26, 2011 as follows: Allowance for Gross Doubtful Accounts Notes Receivable Notes Receivable and Discounts Net Due from current licensees $ $ ) $ Due from former licencess: Securedby real estate ) Unsecured ) Other notes - - - Balance at February 26, 2011 $ $ ) $ 10 of 38 PART I-FINANCIAL INFORMATION-CONTINUED BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS-UNAUDITED FEBRUARY 26, 2011 (Dollars in thousands except share and per share data) The aging of our investment in notes receivable by class, based on scheduled principal due dates, is as follows at February 26, 2011: 30-90 Days Over 90 Days Current Past Due Past Due Total Due from current licensees $ $
